554 So. 2d 5 (1989)
TRULY NOLEN EXTERMINATING, INC., Petitioner,
v.
Virginia THOMASSON, Respondent.
No. 89-1738.
District Court of Appeal of Florida, Third District.
December 5, 1989.
Touby, Smith, Demahy & Drake and Kenneth R. Drake, Miami, for petitioner.
Fredric M. Garvett, Miami, for respondent.
Before BASKIN, FERGUSON and COPE, JJ.
PER CURIAM.
A failure to assert a work-product privilege at the earliest opportunity, in response to a discovery motion, does not constitute a waiver of the privilege so long as the privilege is asserted by a pleading, to the trial *6 court, before there has been an actual disclosure of the information alleged to be protected. § 90.507, Fla. Stat. (1987); Eastern Airlines, Inc. v. Gellert, 431 So. 2d 329 (Fla. 3d DCA 1983); Insurance Co. of N. Am. v. Noya, 398 So. 2d 836 (Fla. 5th DCA 1981).
Certiorari is granted. The order compelling disclosure is quashed and the cause is remanded for further proceedings.